DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 9/3/2021, is acknowledged. Claims 1 and 4 – 5 are amended. Claims 8 – 10 are newly entered. Claims 1 – 2 and 4 – 10 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1, 4 – 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0285778 (“Taihaku”; of record) in view of WO 2013/175730 (“Asai”; herein referring to the English translation of record) as evidenced by “Anisotropy of rare-earth magnets”, 2009. Journal of Rare Earths, Vol 27, No 4, pp 675-679 (“Skomski”; of record). 
Regarding claim 1, Taihaku teaches a sintered body ([0019], L 2-3) for forming a rare-earth magnet ([0019], L 1), comprising magnet material particles sintered together ([0019], L 2-5), each of the particles containing a rare-earth substance ([0046], L 1-5). 
It is known in the art that rare earth magnets have a high degree of uniaxial anisotropy (Skomski: P 675, Col 1, Par 2, L 1-4; P 675, Col 2, Par 1, L 1-2); that is, each particle has one easy axis of magnetization. Thus, Taihaku teaches particles having an easy magnetization axis.
Taihaku teaches that the magnet material particles have an average particle diameter that is smaller than a predetermined size (for instance, 1.0 μm through 5.0 μm) ([0047], L 1-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average particle diameter that is smaller than a predetermined size (for instance, 1.0 μm through 5.0 μm) that is taught by Taihaku encompasses the claimed average particle size of 2 μm or less in the instant claim.
Taihaku teaches that the formed body undergoes a decarbonization process prior to being sintered ([0060], L 11-13). Furthermore, Taihaku teaches that the process preferably results in a carbon content of 1000 ppm or lower ([0060], L 13-16). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
Taihaku teaches that the rare-earth magnet is composed of a single, sintered workpiece ([0011], L 11-13; Fig. 2, #1). Thus, a person having ordinary skill in the art would conclude that Taihaku teaches a unitary sintered structure.
Regarding the claimed limitations “wherein the sintered body for forming a rare-earth magnet is obtainable by using a composite material; the composite material comprises magnet material particles, a binder and an orientation lubricant; the orientation lubricant is at least one of alcohol and a compound having an unsaturated bond such as a double bond or a triple bond”, the claim limitations are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). For clarity of the record, it is noted that the above limitations in question describe features of an intermediate product used to form the claimed product itself. As such, the limitations are directed toward the method of production of the product, and not the product itself. Further, it is noted that even if the sintered body for forming a rare-earth magnet is obtainable (i.e. being capable of being obtained) by using the aforementioned composite material, the broadest reasonable interpretation of the claim limitation would not preclude the sintered body from being obtainable by other means. For example, the limitation does not require the sintered body to be obtained from this composite material – it only need be capable of being obtained from this composite material.

The Examiner hereby attributes the “orientation lubricant” of the instant claim and the solvents taught by Taihaku as equivalents. As described in the as-filed disclosure, the “orientation lubricant” of the instant application may be selected from a substantially similar list of compounds (Instant Application: [0043], [0050]) as is taught as solvents by Taihaku ([0049], L 9-15). Further, both the “orientation lubricant” of the instant application and the solvents of Taihaku are added with a binder to magnetic material powder/particles (Instant Application: [0050]; Taihaku: [0049]-[0050]). Further, Taihaku teaches that the solvent (i.e. orientation lubricant) may be selected form alcohols, aromatic series, esters, or ketones. Any one of these solvents would meet the claimed requirement of being at least one of alcohol and a compound having an unsaturated bond such as a double bond or a triple bond.
Taihaku does not explicitly teach that the easy magnetization axes of the magnet material particles in arbitrary plural number of regions of the sintered structure are oriented in different directions respectively. 
Asai teaches a rare-earth magnet that has three regions (Fig. 1A, #17a-c), in which the particles have three different magnetic orientation directions ([0028], L 1-7; Fig. 1A, #17a1-c1). Asai also teaches that this variation in orientation direction improves the magnetic force in the 
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Asai into Taihaku and provide three regions of the rare-earth sintered magnet with different magnetic orientation directions. This variation in orientation direction improves the magnetic force in the direction of the pole center, and thus allows for the use of the magnet in a small and high-performance motor.
Taihaku does not explicitly teach that an orientation-angle variation of the magnet material particles in the sintered body is 24° or less, wherein the orientation-angle variation is defined as an angular difference Δθ at a cumulative frequency of 50% of an orientation axis angle of the magnet material particles.
The sintered body taught by Taihaku and the sintered body of the instant claim are manufactured in a substantially similar manner.
The instant specification describes the production method for the sintered body. First, an ingot of a Nd-Fe-B based alloy is produced by a casting process and then coarsely pulverized to a size of about 200 microns in order to obtain coarsely pulverized magnet material particles (Instant Application: [0036]). This step is equivalent to the first step of the process taught by Taihaku, wherein a Nd-Fe-B ingot is coarsely milled to a size of approximately 200 microns ([0046]). 
Next, the coarse particles are finely pulverized by a wet process using a bead mill or a dry process using a jet mill (Instant Application: [0038]). The particles are pulverized to a size of 0.1-5.0 microns (Instant Application: [0038]). This step is equivalent to the second step of the process taught by Taihaku, wherein magnet material particles are subjected to a fine-milling step with a jet 
Thereafter, a binder is added to the magnet material powder and the mixture is formed into a shape, wherein a parallel magnet field is applied to the shaped body in order to magnetically orient the magnet material particles (Instant Application: [0040]; [0047]). This step is equivalent to the step taught by Taihaku wherein a binder solution is added to the fine powder finely milled by the jet mill or the like ([0049]-[0050]) to obtain a slurry, and the slurry is formed into a green sheet ([0051]). The green sheet is thereafter pulsed with a magnetic field before drying ([0058]).
Further, the magnetized composite material is formed into a desired shape, such that it is put in a shaping die (Instant Application: [0049]), and is thereafter calcined at a temperature of 250-600°C (Instant Application: [0063]). This step is equivalent to the step taught by Taihaku wherein the magnetized green sheet is die-cut into a desired product shape to form a formed body ([0059]), and the formed body is held at a binder decomposition temperature of 200-900°C for several hours ([0060]), this step being equivalent to the calcination step of the instant application. 
Lastly, the calcined piece is subjected to a sintering process wherein the piece is first heated at a temperature of 900-1000°, cooled, and then heated to a temperature of 300-1000°C for two hours (Instant Application: [0066]). This step is equivalent to the calcining/sintering step of the process taught by Taihaku, wherein the formed body is calcined at a temperature of 800-1200°C, cooled, and subsequently heated to a temperature of 600-1000°C for two hours ([0062]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
prima facie expected that the magnet material particles would possess an orientation-angle variation as claimed absent evidence or persuasive reasoning to the contrary, as it has been shown that the claimed and prior art products are both substantially similar in composition and are produced by substantially similar processes.	
Regarding claim 7, the limitation “formed by magnetizing the sintered body for forming a rare-earth magnet” is a product-by-process claim limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
Taihaku teaches that a pulsed magnetic field is applied to a green sheet before drying in order to magnetize the material and provide a permanent magnet ([0058], L 1-9). Taihaku also teaches that this magnetized object is later sintered ([0062], L 1-3). Thus, Taihaku teaches a rare-earth magnet that has been sintered. This product meets all of the structural limitations imparted by the instant claim, including the product-by-process limitation of magnetizing the sintered body.

Regarding claim 4, Taihaku teaches a sintered body ([0019], L 2-3) for forming a rare-earth magnet ([0019], L 1), comprising a large number of magnet material particles sintered together ([0019], L 2-5), each of the particles containing a rare-earth substance ([0046], L 1-5). 
It is known in the art that rare earth magnets have a high degree of uniaxial anisotropy (Skomski: P 675, Col 1, Par 2, L 1-4; P 675, Col 2, Par 1, L 1-2); that is, each particle has one easy axis of magnetization. Thus, Taihaku teaches particles having an easy magnetization axis.

Taihaku teaches that the formed body undergoes a decarbonization process prior to being sintered ([0060], L 11-13). Furthermore, Taihaku teaches that the process preferably results in a carbon content of 1000 ppm or lower ([0060], L 13-16). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the carbon content of 1000 ppm or lower that is taught by Taihaku encompasses the claimed carbon content of 500 ppm or less in the instant claim.
Regarding the claimed limitations “wherein the sintered body for forming a rare-earth magnet is obtainable by using a composite material; the composite material comprises magnet material particles, a binder and an orientation lubricant; the orientation lubricant is at least one of alcohol and a compound having an unsaturated bond such as a double bond or a triple bond”, the claim limitations are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). For clarity of the record, it is noted that the above limitations in question describe features of an intermediate product used to form the claimed product itself. As such, the limitations are directed toward the method of production of the product, and not the product itself. Further, it is noted that even if the sintered body for forming a rare-earth magnet is obtainable (i.e. being capable of being require the sintered body to be obtained from this composite material – it only need be capable of being obtained from this composite material.
Regardless, it is noted that Taihaku teaches that the sintered body for forming a rare-earth magnet is obtainable by using a composite material ([0011], L 4-8 – “mixture” and “green sheet”), and that the composite material comprises magnet material particles ([0011], L 4) and a binder ([0011], L 4-7). Further, Taihaku teaches that the binder may be dissolved in a solvent, which may include alcohols such as isopropyl alcohol, ethanol and methanol; lower hydrocarbons such as pentane and hexane; aromatic series such as benzene, toluene and xylene; esters such as ethyl acetate; ketones; and a mixture thereof ([0049], L 9-15). 
The Examiner hereby attributes the “orientation lubricant” of the instant claim and the solvents taught by Taihaku as equivalents. As described in the as-filed disclosure, the “orientation lubricant” of the instant application may be selected from a substantially similar list of compounds (Instant Application: [0043], [0050]) as is taught as solvents by Taihaku ([0049], L 9-15). Further, both the “orientation lubricant” of the instant application and the solvents of Taihaku are added with a binder to magnetic material powder/particles (Instant Application: [0050]; Taihaku: [0049]-[0050]). Further, Taihaku teaches that the solvent (i.e. orientation lubricant) may be selected form alcohols, aromatic series, esters, or ketones. Any one of these solvents would meet the claimed requirement of being at least one of alcohol and a compound having an unsaturated bond such as a double bond or a triple bond.

Asai teaches a rare-earth magnet that has three regions (Fig. 1A, #17a-c), in which the particles have three different magnetic orientation directions ([0028], L 1-7; Fig. 1A, #17a1-c1). Asai also teaches that this variation in orientation direction improves the magnetic force in the direction of the pole center ([0029], L 1-2), and thus allows for the use of the magnet in a small and high-performance motor ([0060], L 1-2). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the teachings of Asai into Taihaku and provide three regions of the rare-earth sintered magnet with different magnetic orientation directions. This variation in orientation direction improves the magnetic force in the direction of the pole center, and thus allows for the use of the magnet in a small and high-performance motor.
Taihaku does not explicitly teach that an orientation-angle variation of the magnet material particles in the sintered body is 24° or less, wherein the orientation-angle variation is defined as an angular difference Δθ at a cumulative frequency of 50% of an orientation axis angle of the magnet material particles.
The sintered body taught by Taihaku and the sintered body of the instant claim are manufactured in a substantially similar manner.
The instant specification describes the production method for the sintered body. First, an ingot of a Nd-Fe-B based alloy is produced by a casting process and then coarsely pulverized to a size of about 200 microns in order to obtain coarsely pulverized magnet material particles (Instant 
Next, the coarse particles are finely pulverized by a wet process using a bead mill or a dry process using a jet mill (Instant Application: [0038]). The particles are pulverized to a size of 0.1-5.0 microns (Instant Application: [0038]). This step is equivalent to the second step of the process taught by Taihaku, wherein magnet material particles are subjected to a fine-milling step with a jet mill, or alternatively with a bead mill, to form fine powder ([0047]). These powder particles are ground to a predetermined size, for instance, 1.0-5.0 microns ([0047]).
Thereafter, a binder is added to the magnet material powder and the mixture is formed into a shape, wherein a parallel magnet field is applied to the shaped body in order to magnetically orient the magnet material particles (Instant Application: [0040]; [0047]). This step is equivalent to the step taught by Taihaku wherein a binder solution is added to the fine powder finely milled by the jet mill or the like ([0049]-[0050]) to obtain a slurry, and the slurry is formed into a green sheet ([0051]). The green sheet is thereafter pulsed with a magnetic field before drying ([0058]).
Further, the magnetized composite material is formed into a desired shape, such that it is put in a shaping die (Instant Application: [0049]), and is thereafter calcined at a temperature of 250-600°C (Instant Application: [0063]). This step is equivalent to the step taught by Taihaku wherein the magnetized green sheet is die-cut into a desired product shape to form a formed body ([0059]), and the formed body is held at a binder decomposition temperature of 200-900°C for several hours ([0060]), this step being equivalent to the calcination step of the instant application. 
Lastly, the calcined piece is subjected to a sintering process wherein the piece is first heated at a temperature of 900-1000°, cooled, and then heated to a temperature of 300-1000°C for two hours (Instant Application: [0066]). This step is equivalent to the calcining/sintering step of the 
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the magnet material particles would possess an orientation-angle variation as claimed absent evidence or persuasive reasoning to the contrary, as it has been shown that the claimed and prior art products are both substantially similar in composition and are produced by substantially similar processes.

Regarding claim 5, Taihaku teaches a sintered body ([0019], L 2-3) for forming a rare-earth magnet ([0019], L 1), comprising a large number of magnet material particles sintered together ([0019], L 2-5), each of the particles containing a rare-earth substance ([0046], L 1-5).
It is known in the art that rare earth magnets have a high degree of uniaxial anisotropy (Skomski: P 675, Col 1, Par 2, L 1-4; P 675, Col 2, Par 1, L 1-2); that is, each particle has one easy axis of magnetization. Thus, Taihaku teaches particles having an easy magnetization axis.
Taihaku teaches that the rare-earth magnet is composed of a single, sintered workpiece ([0011], L 11-13; Fig. 2, #1). Thus, a person having ordinary skill in the art would conclude that Taihaku teaches a unitary sintered structure.
Taihaku teaches that the magnet material particles have an average particle diameter that is smaller than a predetermined size (for instance, 1.0 μm through 5.0 μm) ([0047], L 1-4).
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average particle diameter that is smaller than a predetermined size (for instance, 1.0 μm through 5.0 μm) that is taught by Taihaku encompasses the claimed average particle size of 2 μm or less in the instant claim.
Regarding the claimed limitations “wherein the sintered body for forming a rare-earth magnet is obtainable by using a composite material; the composite material comprises magnet material particles, a binder and an orientation lubricant; the orientation lubricant is at least one of alcohol and a compound having an unsaturated bond such as a double bond or a triple bond”, the claim limitations are product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). For clarity of the record, it is noted that the above limitations in question describe features of an intermediate product used to form the claimed product itself. As such, the limitations are directed toward the method of production of the product, and not the product itself. Further, it is noted that even if the sintered body for forming a rare-earth magnet is obtainable (i.e. being capable of being obtained) by using the aforementioned composite material, the broadest reasonable interpretation of the claim limitation would not preclude the sintered body from being obtainable by other means. For example, the limitation does not require the sintered body to be obtained from this composite material – it only need be capable of being obtained from this composite material.

The Examiner hereby attributes the “orientation lubricant” of the instant claim and the solvents taught by Taihaku as equivalents. As described in the as-filed disclosure, the “orientation lubricant” of the instant application may be selected from a substantially similar list of compounds (Instant Application: [0043], [0050]) as is taught as solvents by Taihaku ([0049], L 9-15). Further, both the “orientation lubricant” of the instant application and the solvents of Taihaku are added with a binder to magnetic material powder/particles (Instant Application: [0050]; Taihaku: [0049]-[0050]). Further, Taihaku teaches that the solvent (i.e. orientation lubricant) may be selected form alcohols, aromatic series, esters, or ketones. Any one of these solvents would meet the claimed requirement of being at least one of alcohol and a compound having an unsaturated bond such as a double bond or a triple bond.
Taihaku does not explicitly teach that the easy magnetization axes of the magnet material particles in arbitrary plural number of regions of the sintered structure are oriented in different directions respectively. 
Asai teaches a rare-earth magnet that has three regions (Fig. 1A, #17a-c), in which the particles have three different magnetic orientation directions ([0028], L 1-7; Fig. 1A, #17a1-c1). Asai also teaches that this variation in orientation direction improves the magnetic force in the 
It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the teachings of Asai into Taihaku and provide three regions of the rare-earth sintered magnet with different magnetic orientation directions. This variation in orientation direction improves the magnetic force in the direction of the pole center, and thus allows for the use of the magnet in a small and high-performance motor.
Taihaku does not explicitly teach that an orientation-angle variation of the magnet material particles in the sintered body is 24° or less, wherein the orientation-angle variation is defined as an angular difference Δθ at a cumulative frequency of 50% of an orientation axis angle of the magnet material particles.
The sintered body taught by Taihaku and the sintered body of the instant claim are manufactured in a substantially similar manner.
The instant specification describes the production method for the sintered body. First, an ingot of a Nd-Fe-B based alloy is produced by a casting process and then coarsely pulverized to a size of about 200 microns in order to obtain coarsely pulverized magnet material particles (Instant Application: [0036]). This step is equivalent to the first step of the process taught by Taihaku, wherein a Nd-Fe-B ingot is coarsely milled to a size of approximately 200 microns ([0046]). 
Next, the coarse particles are finely pulverized by a wet process using a bead mill or a dry process using a jet mill (Instant Application: [0038]). The particles are pulverized to a size of 0.1-5.0 microns (Instant Application: [0038]). This step is equivalent to the second step of the process taught by Taihaku, wherein magnet material particles are subjected to a fine-milling step with a jet 
Thereafter, a binder is added to the magnet material powder and the mixture is formed into a shape, wherein a parallel magnet field is applied to the shaped body in order to magnetically orient the magnet material particles (Instant Application: [0040]; [0047]). This step is equivalent to the step taught by Taihaku wherein a binder solution is added to the fine powder finely milled by the jet mill or the like ([0049]-[0050]) to obtain a slurry, and the slurry is formed into a green sheet ([0051]). The green sheet is thereafter pulsed with a magnetic field before drying ([0058]).
Further, the magnetized composite material is formed into a desired shape, such that it is put in a shaping die (Instant Application: [0049]), and is thereafter calcined at a temperature of 250-600°C (Instant Application: [0063]). This step is equivalent to the step taught by Taihaku wherein the magnetized green sheet is die-cut into a desired product shape to form a formed body ([0059]), and the formed body is held at a binder decomposition temperature of 200-900°C for several hours ([0060]), this step being equivalent to the calcination step of the instant application. 
Lastly, the calcined piece is subjected to a sintering process wherein the piece is first heated at a temperature of 900-1000°, cooled, and then heated to a temperature of 300-1000°C for two hours (Instant Application: [0066]). This step is equivalent to the calcining/sintering step of the process taught by Taihaku, wherein the formed body is calcined at a temperature of 800-1200°C, cooled, and subsequently heated to a temperature of 600-1000°C for two hours ([0062]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
prima facie expected that the magnet material particles would possess an orientation-angle variation as claimed absent evidence or persuasive reasoning to the contrary, as it has been shown that the claimed and prior art products are both substantially similar in composition and are produced by substantially similar processes.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0285778 (“Taihaku”; of record) in view of WO 2013/175730 (“Asai”; herein referring to the English translation of record) as evidenced by “Anisotropy of rare-earth magnets”, 2009. Journal of Rare Earths, Vol 27, No 4, pp 675-679 (“Skomski”; of record) as applied to claims 1 and 4 respectively, further in view of US 2016/0027564 (“Une”; of record). 
Regarding claim 2, Taihaku does not explicitly teach that the magnet material particles have an aspect ratio of 2 or less. 
Une defines a degree of flatness, defined as the inverse of the ratio of the length of the longest axis, “a”, to the length of an axis perpendicular to that axis, “b” ([0074], L 1-9). Une teaches two examples, the first of which has a degree of flatness of 0.65 ± 0.17, and the second of which has a degree of flatness of 0.62 ± 0.17 ([0075], L 1-3). Une also teaches that this low degree of flatness has the advantage of requiring a smaller amount of the rare-earth rich phase ([0074], L 8-9). 
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Une into Taihaku and use magnet material particles with a degree of flatness of 0.65 ± 0.17, or of 0.62 ± 0.17. This low degree of flatness, which an ordinarily skilled artisan would appreciate as an aspect ratio, has the advantage of requiring a smaller amount of the rare-earth rich phase.

Regarding claim 6, Taihaku does not explicitly teach that the magnet material particles have an aspect ratio of 2 or less. 
Une defines a degree of flatness, defined as the inverse of the ratio of the length of the longest axis, “a”, to the length of an axis perpendicular to that axis, “b” ([0074], L 1-9). Une teaches two examples, the first of which has a degree of flatness of 0.65 ± 0.17, and the second of which has a degree of flatness of 0.62 ± 0.17 ([0075], L 1-3). Une also teaches that this low degree of flatness has the advantage of requiring a smaller amount of the rare-earth rich phase ([0074], L 8-9). 
It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Une into Taihaku and use magnet material particles with a degree of flatness of 0.65 ± 0.17, or of 0.62 ± 0.17. This low degree of flatness, which an ordinarily skilled artisan would appreciate as an aspect ratio, has the advantage of requiring a smaller amount of the rare-earth rich phase.

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0285778 (“Taihaku”; of record) in view of WO 2013/175730 (“Asai”; herein referring to the English translation of record) as evidenced by “Anisotropy of rare-earth magnets”, 2009. Journal of Rare Earths, Vol 27, No 4, pp 675-679 (“Skomski”; of record) as applied to claims 1, 4, and 5 respectively, further in view of US 2013/0133481 (“Hamakura”). 
Regarding claims 8, 9, and 10, Taihaku does not explicitly teach that the orientation lubricant is 1-octadecyne or oleyl alcohol. It is noted that the claim limitation in question is product-by-process, and even though product-by-process claims are limited by and defined by the capable of being obtained) by using the aforementioned composite material which has been limited in the instant claims, the broadest reasonable interpretation of the claim limitation would not preclude the sintered body from being obtainable by other means. For example, the limitation does not require the sintered body to be obtained from this composite material – it only need be capable of being obtained from this composite material.
Regardless, Hamakura teaches a composition for injection molding ([0002]), which may comprise an inorganic powder made of a metal material ([0036]) and a binder ([0035]). Hamakura teaches that the binder may comprise a lubricant ([0037], L 4-5), which may be an alcohol ([0068], L 2), wherein oleyl alcohol is preferably used ([0071]). Moreover, Hamakura teaches that through use of such a lubricant, uniformity when kneading is improved because the lubricant is softened prior to the other components when kneading ([0067], L 2-4), and the uniformity and moldability of a molded body is improved ([0067], L 15-17). It is noted that a step of kneading is also taught in the process of Taihaku (see Taihaku: [0047], L 22-25; [0057], L 23-28).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hamakura and add oleyl alcohol as a lubricant to the mixture of Taihaku used to form the green 

Response to Arguments



Applicant’s remarks filed 9/3/2021 are acknowledged and have been fully considered. Applicant has argued that Taihaku cannot be relied on in the manner the Office previously asserted as Taihaku does not disclose “the sintered body for forming a rare-earth magnet is obtainable by using a composite material; the composite material comprises magnet material particles, a binder and an orientation lubricant; the orientation lubricant is at least one of alcohol and a compound having an unsaturated bond such as a double bond or a triple bond,” as recited in claim 1. Applicant has alleged that Taihaku merely describes that a binder solution is added to the fine powder. The Examiner respectfully disagrees.
Of first note, the Examiner notes that the newly introduced features of the claim are product-by-process claim limitations, and do not especially narrow the scope of the claims. For example, the limitation does not require the sintered body to be obtained from this composite material which includes an “orientation lubricant” – it only need be capable of being obtained from such a composite material. However, the Examiner does acknowledge that the rationale provided to meet other claim limitations, including the claimed orientation-angle variation of magnet material particles in the sintered body, does require an analysis of the manufacturing method of the claimed product. To that extent, the Examiner notes that Taihaku in fact teaches that a solvent may be present in addition to a binder and magnetic material particles in the composition used to 
Applicant argues further for the purported benefits of the orientation lubricant, and how the addition amount results in a difference in properties of the obtained sintered body. The Examiner notes that these arguments are not commensurate with the scope of the claimed subject matter, as no specific amount of orientation lubricant is claimed. Further, even if a specific amount of lubricant were to be claimed, such a limitation would be to claim a product by the features of an intermediate product used to form the product, and as such would be considered to be product-by-process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735